DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 15 contain the trademark/trade name “Bluetooth”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a wireless communication module and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zikes US20070068179 in view of Ritmanich et al. US20190331358.
Regarding claim 1, Zikes US20070068179 discloses a system for controlling twinned heating appliances, the system comprising: 
a first heating appliance (Fig. 1, HVAC unit 22), the first heating appliance including a first blower (blower 24) and a first communication unit (¶18, connection 44A); 
a second heating appliance operatively coupled with the first heating appliance as a twinned unit (Fig. 1, HVAC unit 32), the second heating appliance including a second blower (blower 34) and a second communication unit (¶18, connection 44B); and 
a primary control unit configured to receive speed data indicative of a speed of the first blower and speed data indicative of a speed of the second blower (control 20, ¶20), 
the primary control unit further configured to output a blower speed control signal to at least one of the first blower and the second blower to synchronize the first blower and the second blower (¶20).

Zikes does not expressly disclose  a first wireless communication unit and a second wireless communication unit.
Ritmanich et al. US20190331358 teaches a control system for a HVAC system wherein the respective devices communicate through a wireless network with respective wireless communication units or modules (¶74).  Ritmanich establishes that wired and wireless communications are known equivalents in the art (¶74)
At the time of this office actions, there is insufficient evidence on the record to suggest that modifying the prior art device to utilize wireless communications would function in anything more than a known and predictable manner. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify since doing so amounts to applying a known technique for improving HVAC control systems in the art with the known predictable results of communicating between control elements.  Further, one of ordinary skill in the art would recognize advantages to wireless communication such as freedom from wires and flexibility for expansion. 

Regarding claim 2, The previously combined references teach the system as claimed in claim 1, wherein the primary control unit is integrated into one of the first heating appliance and the second heating appliance (Zikes, Fig. 1, control 20 is integrated).
Regarding claim 3, The previously combined references teach the system as claimed in claim 1, further comprising a secondary control unit, wherein the secondary control unit and the primary control unit are configured to operate together in a master- slave configuration (Zikes, control 30, ¶20 discusses the master- slave relationship.).
Regarding claim 4, The previously combined references teach the system as claimed in claim 1, 
wherein the primary control unit is further configured to: 
obtain the speed data associated with the first blower of the first heating appliance through the first wireless communication unit and the speed data associated with the second blower of the second heating appliance through the second wireless communication unit (Zikes, ¶4); 
compare the speed data associated with the first blower of the first heating appliance with the speed data associated with the second blower of the second heating appliance (Zikes, ¶20); 
generate the blower speed control signal for synchronizing the speed of the first blower of the first heating appliance and the speed of the second blower of the second heating appliance (Zikes, ¶21); and 
 output the blower speed control signal to at least one of the first blower and the second blower through the first wireless communication unit and the second wireless communication unit, respectively, to synchronize the first blower and the second blower (Zikes, ¶2, ¶20).
Regarding claim 5, The previously combined references teach the system of claim 4, wherein the primary control unit is configured to output the blower speed control signal to the at least one of the first blower and the second blower to either maintain the speed of the at least one of the first blower and the second blower or modify the speed of the at least one of the first blower and the second blower (Zikes, ¶18).
Regarding claim 6, The previously combined references teach the system as claimed in claim 1, wherein each of the first wireless communication unit and the second wireless communication unit includes a Bluetooth module (Ritmanich ¶74).
Regarding claim 7, The previously combined references teach the system as claimed in claim 1, wherein the first blower of the first heating appliance and the second blower of the second heating appliance include a first motor and a second motor, respectively (Zikes, ¶17).
Regarding claim 9, The previously combined references teach the system as claimed in claim 1, further comprising a common supply duct coupled with the first heating appliance and the second heating appliance, wherein the first blower and the second blower are configured to circulate air to an enclosed space through the common supply duct (Zikes, Fig. 1).

Regarding claim 10, Zikes US20070068179 discloses a method for controlling heating appliances including a first heating appliance and a second heating appliance twinned together, the method comprising: 
receiving, by a primary control unit, data indicative of a speed of a first blower of the first heating appliance  (Zikes, ¶4, ¶18-¶20); 
receiving, by the primary control unit, data indicative of a speed of a second blower of the second heating appliance (Zikes, ¶4, ¶18-¶20);
 generating, by the primary control unit, a blower speed control signal to synchronize the speed of the first blower with the speed of the second blower (Zikes, ¶4, ¶18-¶20); 
communicating, by the primary control unit, the blower speed control signal to at least one of the first heating appliance and the second heating appliance, respectively (Zikes, ¶4, ¶18-¶20);  and 
synchronizing, by the primary control unit, the speed of the first blower and the speed of the second blower based on the blower speed control signal (Zikes, ¶2, ¶20).

Zikes does not expressly disclose  a first wireless communication unit and a second wireless communication unit and communicating through the respective units.
Ritmanich et al. US20190331358 teaches a control system for a HVAC system wherein the respective devices communicate through a wireless network with respective wireless communication units or modules (¶74).  Ritmanich establishes that wired and wireless communications are known equivalents in the art (¶74)
At the time of this office actions, there is insufficient evidence on the record to suggest that modifying the prior art device to utilize wireless communications would function in anything more than a known and predictable manner. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify since doing so amounts to applying a known technique for improving HVAC control systems in the art with the known predictable results of communicating between control elements.  Further, one of ordinary skill in the art would recognize advantages to wireless communication such as freedom from wires and flexibility for expansion. 
Regarding claim 11, The previously combined references teach the method as claimed in claim 10, wherein the primary control unit is a part of one of the first heating appliance and the second heating appliance (Zikes, Fig. 1, controls 20 and 30 are integrated).
Regarding claim 12, The previously combined references teach the method as claimed in claim 10, further comprising: 
comparing, by the primary control unit, the speed of the first blower of the first heating appliance with the speed of the second blower of the second heating appliance  (Zikes, ¶20); and responsive to determining the speed of the first blower to be different from the speed of the second blower, generating, by the primary control unit, the blower speed control signal for synchronizing the speed of the first blower and the speed of the second blower	(¶20, abstract).
Regarding claim 13, The previously combined references teach the method as claimed in claim 12, further comprising: receiving, by the first heating appliance through the first wireless communication unit, the blower speed control signal from the primary control unit; and modifying, by the first heating appliance, the speed of the first blower to synchronize the speed of the first blower with the speed of the second blower (Zikes, ¶2, ¶20).
Regarding claim 14, The previously combined references teach the method as claimed in claim 12, further comprising: 
receiving, by the second heating appliance through the second wireless communication unit, the blower speed control signal from the primary control unit (Zikes, ¶20, ¶22); and 
modifying, by the second heating appliance, the speed of the second blower to synchronize with the speed of the second blower with the speed of the first blower (Zikes, ¶20, ¶22).
Regarding claim 15, The previously combined references teach the method as claimed in claim 10, wherein each of the first wireless communication unit and the second wireless communication unit includes a Bluetooth module  (Ritmanich ¶74). 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zikes US20070068179 in view of Ritmanich et al. US20190331358 and in view of Becerra et. Al. US20020117986.
Regarding claim 8, The previously combined references do not expressly disclose the system as claimed in claim 7, wherein each of the first motor and the second motor is an electronically commutated motor or brushless DC motor.
Becerra et. Al. US20020117986 teaches an HVAC system with an electronically commutated motor (Fig. 1, ECM motor) and that ECM motors are more efficient than standard induction motors (¶2). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with an electronically commutated motor since doing so amounts to a simple substitution of known motors in the art and would yield the predictable benefit of performing more efficiently. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPAK A DEEAN/Examiner, Art Unit 3762                    

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762